Citation Nr: 1603422	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2015, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran has contended that service connection is warranted for posttraumatic stress disorder (PTSD) based on in-service events.  The Veteran asserts that while he was stationed aboard the USS Cleveland (LPD 7), he witnessed several air crashes that resulted in the death of the pilot, and in one instance the Veteran reported that he and the pilot made eye contact before the crash.  The Veteran also asserts that he witnessed soldiers being thrown overboard into the Indian Ocean.  

In August 2013, a formal finding of a lack of information required to corroborate stressor(s) associated with the Veteran's claim was completed.  It was determined that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the US Army and Joint Services Records Research Center (JSRRC).  It was noted that the Veteran's personnel records confirmed he was stationed aboard the USS Cleveland (LPD 7).  

At the August 2015 Board hearing, the Veteran provided detailed testimony regarding the stressors of witnessing several air crashes resulting in pilot deaths, and witnessing fellow soldiers being thrown overboard into the Indian Ocean, all occurring during a 180 day tour aboard the USS Cleveland (LPD 7).  While the Veteran does not know the precise dates of the events, he has firmly reiterated that they occurred during the USS Cleveland's 180 day tour in the Indian Ocean.  The Board finds that the Veteran's testimony, and the evidence in the Veteran's personnel records that confirms the Veteran was stationed on the USS Cleveland (LPD 7), is sufficient to verify the Veteran's claimed stressors.  

As the Veteran has provided the time frame and duty location of the above stressors (180 days aboard the USS Cleveland LPD 7 in the Indian Ocean), upon remand, the RO should attempt to verify the aforementioned stressors, requesting relevant information from the Veteran where necessary and documenting all efforts during the verification process.  Additionally, on remand, the RO should contact the National Archives and Records Administration (NARA), the Department of the Navy, the Joint Services Records Research Center (JSRRC), and any other appropriate facility, to attempt to obtain the complete deck logs for the USS Cleveland (LPD 7) for the period from May 1978 to July 1981.

If the claimed stressors can be corroborated, the Veteran should be scheduled for a VA psychological examination to determine whether he has a current psychiatric disorder that is related to his military service.




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records pertinent to the claim on appeal.

2.  Contact the NARA, the Department of the Navy, the JSRRC, and/or any other appropriate facility to request complete deck logs for the USS Cleveland (LPD 7) from May 1978 through July 1981.  Any additional action necessary to obtain copies of the deck logs, to include follow-up action requested by the contacted entity, should be accomplished.  If multiple requests are required to obtain all the information sought, they should be made.  All requests and responses received from each contacted entity should be associated with the claims file.  If the complete deck logs are unavailable, a formal finding of unavailability should be prepared and associated with the claims file.

3.  Based on the information provided by the Veteran regarding stressors he experienced aboard the USS Cleveland (LPD 7), the RO should take steps to verify the claimed in-service stressors, to include contacting all such entities deemed appropriate to provide any available information which might corroborate the Veteran's claimed stressors.  Such stressors include the report of witnessing several air crashes resulting in pilot deaths, and witnessing fellow soldiers being thrown overboard into the Indian Ocean during a 180 day tour aboard the USS Cleveland (LPD 7) in the Indian Ocean.  

4.  Upon acknowledgment of any verifiable stressors, schedule the Veteran for a VA examination to determine the nature and etiology of any current PTSD.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

After examining the Veteran and reviewing the relevant evidence in the Veteran's claims file, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that he has PTSD due to stressors experienced during service, to include his experiences while stationed aboard the USS Cleveland (LPD 7).

In rendering the requested opinion, the physician should specifically consider and discuss the Veteran's contentions, lay statements of record, and medical records regarding the conditions and experiences in service and their effect on the Veteran.  The examiner must be informed that the Board accepts as credible the Veteran's assertions with respect to his in-service experiences.

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

5.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


